DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the supporting projections" in lines 14 and 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the taperings" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
With respect to claim 1, applicant has recited “the adjacent o-rings” in line 17.  It is unclear if the applicant is referring to the previously recited “at least one elastomer o-ring” in line 11 because there is currently no positive recitation of more than one sleeves prior to the recitation of “the sleeves.”
With respect to claim 1, applicant has recited “a first distance from the supporting projections” in lines 23-24 and “a second distance from the supporting projections” in lines 24-25.  It is unclear if the applicant is referring to the previously recited “first distance” in line 13 and “second distance” in line 14 pertaining to the at least one sleeve, or if these limitations should be recited to be different distances specifically related to the second shifting apparatus.
With respect to claim 2, the applicant has recited that “each attachment has the following features….”  It is unclear if these are intended to be features incorporated in addition to the ones already recited in lines 7-18 of claim 1 or if the applicant is intending to further define features recited in claims 1 (i.e. the at least one sleeve, the at least one elastomer o-ring, the peripheral tapering, etc.). 
Claim 4 recites the limitation "the transmission axes" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the adjacent sleeves" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.

With respect to claim 8, applicant has recited “each guide shaft” in line 2.  It is unclear if the applicant is referring to the previously recited “at least one guide shaft” in claim 6 because there is currently no positive recitation of more than one guide shaft prior to the recitation of “each guide shaft.”
Claim 10 recites the limitation "all the first shafts" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
With respect to claim 16, it is not clear what method is being encompassed by the recitation of “the liquids are metered by means of a metering head according to claim 1.”  There is no recitation in the description of the apparatus of claim 1 that provides for an understanding of how liquids are intended to be metered by said metering head.  
	Claims 3, 5, 6, 9, 11-15, 17, and 18 are ultimately dependent upon claim 1, and thus, inherit the deficiencies.

Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of potentially allowable subject matter:  The closest cited prior art of reference fails to disclose the metering head of claim 1, specifically the inclusion of a second shifting apparatus that comprises rocker arms that are pivotably mounted on the carrier of the metering head, transmission shafts that are coupled to sleeves of the plurality of 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
-Bevirt et al (US 2002/0146353 A1) teaches a multichannel pipette head that utilizes a plurality of attachments (nipples 60) for attaching pipette tips;
- Butz et al (US 2009/0274587 A1) teaches a multi-channel pipettor with repositionable tips, that utilizes mounting shafts (18) for attaching pipette tips (12) and a lower stripper assembly (42) for removing pipette tips from the mounting shafts;
-Gora (US 6,575,209 B2) teaches a proportioning head comprising a head plate, a multiplicity of pipette tips in that are mounted at the top of the had plate in a matrix array, and a centering plate which has a multiplicity of centering holes in the same matrix as the inner diameter of the pipette tips, wherein the centering plate is adapted to be pushed onto the centering portions which aligning the center portion of the pipette tips onto the matrix array of the centering holes;
- Ikushima (US 2009/0129985 A1) teaches a high-speed automatic dispensing apparatus with a replaceable dispensing head that comprises a plurality of pipettes, a pipette head to which one end of a plunger extending to pass through each pipette is fixed, a head body part abutting against the pipette head and allowing the pipettes to pass therethrough, a pipette head moving mechanism moving the pipette head, and a drive mechanism horizontally and vertically moving the dispensing head;

- Maeda (US 6,589,483 B1) teaches a liquid dispenser characterized by a movable dispensing head that comprises a plurality of plungers supported by a plunger plate, drive means for moving the plunger plate upward and downward, a plurality of cylinders in which the plunger slidably fit, and a plurality of nozzles arranged at the lower ends of the cylinders and being supported by a single nozzle holder that is built to be detachable from said dispensing head;
- Naumann (US 2012/0258026 A1) teaches a sealing assembly for a multi-channel metering device that utilizes two lever arms (7.3) with swivel claws (7.1) to hold a pipette tip magazine (6) against a sealing plate (2);
- Oshikubo (USP 5,021,217) teaches a multipipet designed to allow a plurality of cylinders to be supported by a supporting member, whrien a cylinder unit (7) essentially comprises an upper cylinder holder (22), a lower cylinder holder (23), and eight cylinders (24) disposed therebetween; the cylinders are designed to removably hold pipette tips (44);
	- Schoeppe (US 6,732,598 B2) teaches an automatic p8ipettor with a single-row, multi-channel pipetting head, with a tip ejector mechanism by which the pipette tips attached to pipettes arranged in a row are successively removed;
	- Schwartz (US 2004/0231438 A1) teaches a pipetting module in which multiple pipettes may be arranged to form said module for the metering of multiple sample volumes simultaneously and automatically; the pipette includes a channel block having at least one cylindrical passage that slides up and down over a rod and a cylinder with an axially extending passage therethrough that is sized, shaped and aligned to fit into the cylindrical passage in a dynamic sealing relationship; and


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/Examiner, Art Unit 1798                                                                                                                                                                                                        March 10, 2021

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798